DETAILED ACTION
This action is in response to the claims filed 05/16/2022 for application 16/210,785. Claims 1, 3, 4, 11, 12, 14, and 20 have been amended. Claims 1, 3-12, and 14-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 11, 12, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. ("US 20180129959 A1", hereinafter "Gustafson") in view of Phillipps et al. ("US 20140358825 A1", hereinafter "Phillipps") and further in view of Lewbel ("US 20200064997 A1", hereinafter "Lewbel").

Regarding claim 1, Gustafson teaches A method, comprising: receiving, at a dialog window of a collaborative deep learning model authoring tool (“It is contemplated that the model development context analyzer 104 may function to receive data from multiple authoring tools 102 such that modeling knowledge can be derived from multiple authoring tool interactions across users and organizations.” [¶0049; See further [¶0053] discloses “deep learning neural network model”]), a plurality of user inputs, wherein the plurality of user inputs comprise inputs regarding aspects of a deep learning model (“The authoring tool 102 includes a model development interface 110. The model development interface 110 provides a user interface that enables an author to select particular defining parameters for that model.” [¶0053; defining parameters would correspond to aspects of a deep learning model.]), 
providing, within the dialog window (FIG. 7), recommendations related to aspects of the deep learning model based upon knowledge of a context of the deep learning model and the user inputs (“Given the current context data (asset type, dataset characteristics, etc.) the process may recommend next steps (e.g., selecting inputs and output, selecting a technique and parameters). As the user performs these actions, the additional context data may be used to further down-select the recommended next steps. For example, if the user selects ‘Regression’ as the modeling technique, then the next recommended steps will be targeted to the new context, including choosing regression-specific parameters such as the polynomial order. As the relevant knowledge base is narrowed, the system can make specific recommendations of likely next steps based on their current actions.” [¶0123]); 
identifying, at the collaborative deep learning model authoring tool, parameters of the deep learning model to be integrated into the deep learning model by analyzing (i) the user inputs (“An embodiment provides a computer system implementing a development environment for generating predictive models using model parameters provided by a predictive model authoring tool. The system includes the predictive model authoring tool. The predictive model authoring tool is configured to perform a modeling operation based on one or more user inputs provided to interface controls of the predictive model authoring tool, determine a modeling context for the modeling operation, log the one or more user inputs, generate a predictive model based on one or more model parameters defined during the modeling operation” [¶0007]) and (ii) additional user inputs provided in response to the recommendations (“As the relevant knowledge base is narrowed, the system can make specific recommendations of likely next steps based on their current actions. In addition, the system can identify when the user's next actions are different based on the knowledge base and highlight those occurrences to the user. As the user continues to act within the system, the knowledge base is continuously updated with new information.” [¶0123]), and 
displaying, within a model view of the collaborative deep learning model authoring tool, an implementation of the deep learning model having the identified parameters (“The authoring tool 102 includes a model development interface 110. The model development interface 110 provides a user interface that enables an author to select particular defining parameters for that model. These parameters may include, but are not limited to, the particular asset, component, or sub-component being modeled, the data features ingested by the predictive model, any preprocessing/data cleaning steps to perform on those features, the analytic applied to the data features to generate a result, specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model, maximum order for a regression model), and training and testing data sets used for statistical and/or machine learning processes for developing the model… Upon selecting the parameters for the model within the model development interface 110, those parameters may be received by a model generation component 114 and used to generate a corresponding predictive model.” [¶0053 - ¶0054]).
	Although Gustafson teaches the modeling knowledge can be received by multiple users and organizations, the reference fails to go into details of wherein at least a portion of the plurality of user inputs are provided from one user and wherein at least another portion of the plurality of user inputs are provided from another user and wherein the plurality of user inputs comprise conflicting inputs from different users regarding at least one aspect of the deep learning model; and 
wherein the identifying comprises providing a consensus view within the collaborative deep learning model authoring tool indicating the at least one aspect having the conflicting inputs and resolving the conflicting inputs via the consensus view;
Phillipps teaches wherein at least a portion of the plurality of user inputs are provided from one user and wherein at least another portion of the plurality of user inputs are provided from another user (“In certain embodiments, the input module 202 is configured to receive user input from multiple users (e.g., clients 104) identifying values for one or more machine learning parameters for one or more predictive programs, such as the machine learning ensembles described below.” [¶0094]) and wherein the plurality of user inputs comprise conflicting inputs from different users regarding at least one aspect of the deep learning model (“In one embodiment, the collaboration module 216 is configured to determine an impact on one or more machine learning results based on different user inputs received from different users, for multiple machine learning ensembles 222a-b or other different predictive programs. For example, the input module 202 may be configured to receive different user input from different users identifying different values for different machine learning parameters.” [¶0111; Different values for different parameters would be equivalent to conflicting inputs.]); and 
wherein the identifying comprises providing a consensus view within the collaborative deep learning model authoring tool indicating the at least one aspect having the conflicting inputs and resolving the conflicting inputs via the consensus view (“The collaboration module 216 may be configured to determine an impact on machine learning results from one or more machine learning ensembles 222a-c or other predictive programs based on an identified value for a machine learning parameter. Different users may provide user input identifying values for different predictive programs such as different machine learning ensembles 222. For example, users from different corporate units or departments may each manipulate or adjust machine learning parameters for a machine learning ensemble 222 or other predictive program for their respective unit or department. The display module 204 may be configured to display the impact on the machine learning results on a shared display 110 for multiple users, to display machine learning results for different machine learning ensembles 222a-c or other predictive programs on different displays 110A-B for multiple users, or the like.” [¶0112; Adjusting parameters would correspond to resolving conflicting inputs.]);
Gustafson and Phillipps both disclose methods to develop machine learning models from user inputs and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Gustafson by allowing different users to provide inputs and modify the parameters of the machine learning model on a collaborative display as taught by Phillipps. One would have been motivated to make this modification to allow users to modify and change model parameters to create machine learning models that would be beneficial for the user. [¶0003-0004, Phillipps]
	However Gustafson/Phillipps fails to explicitly teach wherein the resolving comprises receiving, within a consensus gathering view of the consensus view, votes from different users for one of a plurality of values for the at least one aspect, wherein each of the values corresponds to one of the conflicting inputs
	Lewbel teaches wherein the resolving comprises receiving, within a consensus gathering view of the consensus view, votes from different users for one of a plurality of values for the at least one aspect, wherein each of the values corresponds to one of the conflicting inputs (“The Detailed Description discloses aspects of a system that provides a computationally efficient interface for the collaborative modification of content. As discussed briefly above, the disclosed system can collect and process user preferences regarding content that is shared in a collaborative workspace. By the use of an input gesture, individual users of a multi-user session can indicate a selection of content of a file and provide a vote indicating that they favor (“up-vote”) or disfavor (“down-vote”) the selected content. The system can collect and analyze the votes from each user. The system can then modify the contents of the file based on the votes.” [¶0032; the collaborative workspace would correspond to a consensus gathering view.])
Gustafson, Phillipps and Lewbel all disclose methods in collaborative workspaces and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. Lewbel discloses a system to collect user preferences shared in a collaborative workspace to select high priority content. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s/Phillipps’ teachings in order to gather user preferences in a collaborative workspace and vote on conflicting aspects as taught by Lewbel. One would have been motivated to make this modification in order to reduce the need for users to manually edit content and coordinate editing efforts. [¶0033, Lewbel]

Regarding claim 3, Gustafson/Phillipps/Lewbel teaches The method of claim 1, where Lewbel further teaches wherein the resolving comprises selecting the value for the at least one aspect having the highest total number of user votes (“The server computer 106 can then analyze the votes 114 to determine a priority for each portion of the content 110 that was voted on. In the example shown in FIG. 1B, for instance, the first portion of the content 110 (i.e. product 1) received three down-votes and two up-votes. The second portion of the content 110 (i.e. product 2) received five down-votes and two up-votes. The third portion of the content 110 (i.e. product 3) received three down-votes and five up-votes. In this example, the third portion of the content 110 has the highest priority, the first portion of the content 110 has the second highest priority, and the second portion of the content 110 has the lowest priority.” [¶0050])
Gustafson, Phillipps and Lewbel all disclose methods in collaborative workspaces and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. Lewbel discloses a system to collect user preferences shared in a collaborative workspace to select high priority content. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s/Phillipps’ teachings in order to gather user preferences in a collaborative workspace and vote on conflicting aspects as taught by Lewbel. One would have been motivated to make this modification in order to reduce the need for users to manually edit content and coordinate editing efforts. [¶0033, Lewbel]

Regarding claim 4, Gustafson/Phillipps/Lewbel teaches The method of claim 3, where Lewbel further teaches comprising displaying the votes in the consensus view of the collaborative deep learning model authoring tool (“Turning now to FIGS. 4A AND 4B, an illustrative user interface for associating weights with votes 114 provided by different users 102 will be described. As discussed briefly above, the server computer 106 applies weights to the votes 114 received from the users 102 in a multi-user sharing session prior to determining the priority for a portion of the content 110 in some configurations” [¶0080])
Gustafson, Phillipps and Lewbel all disclose methods in collaborative workspaces and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. Lewbel discloses a system to collect user preferences shared in a collaborative workspace to select high priority content. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s/Phillipps’ teachings in order to gather user preferences in a collaborative workspace and vote on conflicting aspects as taught by Lewbel. One would have been motivated to make this modification in order to reduce the need for users to manually edit content and coordinate editing efforts. [¶0033, Lewbel]

Regarding claim 5, Gustafson/Phillipps/Lewbel teaches The method of claim 1, where Gustafson further teaches comprising (i) receiving, within a context view of the collaborative deep learning model authoring tool (“To populate the knowledge display interface 116, the system employs a model development context analyzer 104. The model development context analyzer 104 receives modeling context information, derives modeling knowledge from the model context information, and generates an interface for viewing or accessing that knowledge.” [¶0057]), user inputs modifying a parameter of the deep learning model (“As an example, the curated results may be presented as initial parameters or suggested interface selections within an authoring interface, such that the curated results indicate the defaults or initial selections allowing the user to select those options or to change the selected options to other values.” [¶0134]), and
(ii) modifying, within the model view (“Alternatively, in other embodiments the curated results may be presented to the user for consideration in a separate window for informational purposes, displayed in a knowledge graph as described above with respect to FIGS. 8A-8C” [¶0134]), the deep learning model based upon the modified parameter (“The system 100 advantageously provides for improved predictive model authoring capabilities by programmatically determining model parameters during a modeling operation based on context information related to the modeling operation and the similarity of that context information to previous modeling operations. The context information may be employed to determine relevant elements in a set of derived modeling knowledge, such that model parameters associated with those relevant elements are suggested or selected during a new modeling operation.” [¶0047; See further: As used herein, the term “modeling operation” is understood to refer to an act of interacting with an authoring tool IDE to generate, define, edit, delete, refine, or copy a predictive model or the definition thereof.” [¶0037]).

Regarding claim 8, Gustafson/Phillipps/Lewbel discloses The method of claim 1, where Gustafson further teaches comprising executing, in a deployment view of the collaborative deep learning model authoring tool, the deep learning model having the identified parameters (“At action 906, the modeling operation is completed. Completion of the modeling operation may include, for example, generating and storing a predictive model having parameters as defined with the authoring tool. Completion of the modeling operation may also include editing an existing model, linking a model to a new asset, or various other actions as implemented by the authoring system. In some embodiments, completion of the modeling operation triggers compilation of various libraries and code defined through the modeling parameters entered into the authoring tool. Upon compilation, the model may be uploaded to a model execution platform (e.g., the model execution platform 106 as described with respect to FIG. 1) to begin execution, ingestion of data, and output of results.” [¶0114]).

Regarding claim 11, Gustafson discloses An apparatus, comprising: 
at least one processor (“The computing device 200 of the illustrated example includes a processor 202” [¶0064]); and 
a non-transitory computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor (“The memory 204 may encompass any number of volatile and non-volatile storage devices, including but not limited to cache memory of the processor, system memory, mechanical or solid-state hard disk storage, network accessible storage (NAS) devices, redundant array of independent disk (RAID) arrays, various other transitory or non-transitory storage media, or the like.” [¶0065]), the computer readable program code [¶0062-¶0068] comprising: 
computer readable program code configured to receive, at a dialog window of a collaborative deep learning model authoring tool (“It is contemplated that the model development context analyzer 104 may function to receive data from multiple authoring tools 102 such that modeling knowledge can be derived from multiple authoring tool interactions across users and organizations.” [¶0049; See further [¶0053] discloses “deep learning neural network model”]), a plurality of user inputs, wherein the plurality of user inputs comprise inputs regarding aspects of a deep learning model (“The authoring tool 102 includes a model development interface 110. The model development interface 110 provides a user interface that enables an author to select particular defining parameters for that model.” [¶0053; defining parameters would correspond to aspects of a deep learning model.]); 
computer readable program code configured to provide, within the dialog window (FIG. 7), recommendations related to aspects of the deep learning model based upon knowledge of a context of the deep learning model and the user inputs (“Given the current context data (asset type, dataset characteristics, etc.) the process may recommend next steps (e.g., selecting inputs and output, selecting a technique and parameters). As the user performs these actions, the additional context data may be used to further down-select the recommended next steps. For example, if the user selects ‘Regression’ as the modeling technique, then the next recommended steps will be targeted to the new context, including choosing regression-specific parameters such as the polynomial order. As the relevant knowledge base is narrowed, the system can make specific recommendations of likely next steps based on their current actions.” [¶0123]);
 computer readable program code configured to identify, at the collaborative deep learning model authoring tool, parameters of the deep learning model to be integrated into the deep learning model by analyzing (i) the user inputs (“An embodiment provides a computer system implementing a development environment for generating predictive models using model parameters provided by a predictive model authoring tool. The system includes the predictive model authoring tool. The predictive model authoring tool is configured to perform a modeling operation based on one or more user inputs provided to interface controls of the predictive model authoring tool, determine a modeling context for the modeling operation, log the one or more user inputs, generate a predictive model based on one or more model parameters defined during the modeling operation” [¶0007]) and (ii) additional user inputs provided in response to the recommendations (“As the relevant knowledge base is narrowed, the system can make specific recommendations of likely next steps based on their current actions. In addition, the system can identify when the user's next actions are different based on the knowledge base and highlight those occurrences to the user. As the user continues to act within the system, the knowledge base is continuously updated with new information.” [¶0123]); and 
computer readable program code configured to display, within a model view of the collaborative deep learning model authoring tool, an implementation of the deep learning model having the identified parameters (“The authoring tool 102 includes a model development interface 110. The model development interface 110 provides a user interface that enables an author to select particular defining parameters for that model. These parameters may include, but are not limited to, the particular asset, component, or sub-component being modeled, the data features ingested by the predictive model, any preprocessing/data cleaning steps to perform on those features, the analytic applied to the data features to generate a result, specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model, maximum order for a regression model), and training and testing data sets used for statistical and/or machine learning processes for developing the model… Upon selecting the parameters for the model within the model development interface 110, those parameters may be received by a model generation component 114 and used to generate a corresponding predictive model.” [¶0053 - ¶0054]).
Although Gustafson teaches the modeling knowledge can be received by multiple users and organizations, the reference fails to go into details of wherein at least a portion of the plurality of user inputs are provided from one user and wherein at least another portion of the plurality of user inputs are provided from another user and wherein the plurality of user inputs comprise conflicting inputs from different users regarding at least one aspect of the deep learning model; and 
wherein the identifying comprises providing a consensus view within the collaborative deep learning model authoring tool indicating the at least one aspect having the conflicting inputs and resolving the conflicting inputs via the consensus view;
Phillipps teaches wherein at least a portion of the plurality of user inputs are provided from one user and wherein at least another portion of the plurality of user inputs are provided from another user (“In certain embodiments, the input module 202 is configured to receive user input from multiple users (e.g., clients 104) identifying values for one or more machine learning parameters for one or more predictive programs, such as the machine learning ensembles described below.” [¶0094]) and wherein the plurality of user inputs comprise conflicting inputs from different users regarding at least one aspect of the deep learning model (“In one embodiment, the collaboration module 216 is configured to determine an impact on one or more machine learning results based on different user inputs received from different users, for multiple machine learning ensembles 222a-b or other different predictive programs. For example, the input module 202 may be configured to receive different user input from different users identifying different values for different machine learning parameters.” [¶0111; Different values for different parameters would be equivalent to conflicting inputs.]); and 
wherein the identifying comprises providing a consensus view within the collaborative deep learning model authoring tool indicating the at least one aspect having the conflicting inputs and resolving the conflicting inputs via the consensus view (“The collaboration module 216 may be configured to determine an impact on machine learning results from one or more machine learning ensembles 222a-c or other predictive programs based on an identified value for a machine learning parameter. Different users may provide user input identifying values for different predictive programs such as different machine learning ensembles 222. For example, users from different corporate units or departments may each manipulate or adjust machine learning parameters for a machine learning ensemble 222 or other predictive program for their respective unit or department. The display module 204 may be configured to display the impact on the machine learning results on a shared display 110 for multiple users, to display machine learning results for different machine learning ensembles 222a-c or other predictive programs on different displays 110A-B for multiple users, or the like.” [¶0112; Adjusting parameters would correspond to resolving conflicting inputs.]);
Gustafson and Phillipps both disclose methods to develop machine learning models from user inputs and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Gustafson by allowing different users to provide inputs and modify the parameters of the machine learning model on a collaborative display as taught by Phillipps. One would have been motivated to make this modification to allow users to modify and change model parameters to create machine learning models that would be beneficial for the user. [¶0003-0004, Phillipps]
However Gustafson/Phillipps fails to explicitly teach wherein the resolving comprises receiving, within a consensus gathering view of the consensus view, votes from different users for one of a plurality of values for the at least one aspect, wherein each of the values corresponds to one of the conflicting inputs
	Lewbel teaches wherein the resolving comprises receiving, within a consensus gathering view of the consensus view, votes from different users for one of a plurality of values for the at least one aspect, wherein each of the values corresponds to one of the conflicting inputs (“The Detailed Description discloses aspects of a system that provides a computationally efficient interface for the collaborative modification of content. As discussed briefly above, the disclosed system can collect and process user preferences regarding content that is shared in a collaborative workspace. By the use of an input gesture, individual users of a multi-user session can indicate a selection of content of a file and provide a vote indicating that they favor (“up-vote”) or disfavor (“down-vote”) the selected content. The system can collect and analyze the votes from each user. The system can then modify the contents of the file based on the votes.” [¶0032; the collaborative workspace would correspond to a consensus gathering view.])
Gustafson, Phillipps and Lewbel all disclose methods in collaborative workspaces and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. Lewbel discloses a system to collect user preferences shared in a collaborative workspace to select high priority content. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s/Phillipps’ teachings in order to gather user preferences in a collaborative workspace and vote on conflicting aspects as taught by Lewbel. One would have been motivated to make this modification in order to reduce the need for users to manually edit content and coordinate editing efforts. [¶0033, Lewbel]

Regarding claim 12, Gustafson discloses A computer program product, comprising: 
a non-transitory computer readable storage medium having computer readable program code embodied therewith (“The memory 204 may encompass any number of volatile and non-volatile storage devices, including but not limited to cache memory of the processor, system memory, mechanical or solid-state hard disk storage, network accessible storage (NAS) devices, redundant array of independent disk (RAID) arrays, various other transitory or non-transitory storage media, or the like.” [¶0065]), the computer readable program code executable by a processor [¶0062-¶0068] and comprising: 
computer readable program code configured to receive, at a dialog window of a collaborative deep learning model authoring tool (“It is contemplated that the model development context analyzer 104 may function to receive data from multiple authoring tools 102 such that modeling knowledge can be derived from multiple authoring tool interactions across users and organizations.” [¶0049; See further [¶0053] discloses “deep learning neural network model”]), a plurality of user inputs, wherein the plurality of user inputs comprise inputs regarding aspects of a deep learning model (“The authoring tool 102 includes a model development interface 110. The model development interface 110 provides a user interface that enables an author to select particular defining parameters for that model.” [¶0053; defining parameters would correspond to aspects of a deep learning model.]); 
computer readable program code configured to provide, within the dialog window (FIG. 7), recommendations related to aspects of the deep learning model based upon knowledge of a context of the deep learning model and the user inputs (“Given the current context data (asset type, dataset characteristics, etc.) the process may recommend next steps (e.g., selecting inputs and output, selecting a technique and parameters). As the user performs these actions, the additional context data may be used to further down-select the recommended next steps. For example, if the user selects ‘Regression’ as the modeling technique, then the next recommended steps will be targeted to the new context, including choosing regression-specific parameters such as the polynomial order. As the relevant knowledge base is narrowed, the system can make specific recommendations of likely next steps based on their current actions.” [¶0123]);
 computer readable program code configured to identify, at the collaborative deep learning model authoring tool, parameters of the deep learning model to be integrated into the deep learning model by analyzing (i) the user inputs (“An embodiment provides a computer system implementing a development environment for generating predictive models using model parameters provided by a predictive model authoring tool. The system includes the predictive model authoring tool. The predictive model authoring tool is configured to perform a modeling operation based on one or more user inputs provided to interface controls of the predictive model authoring tool, determine a modeling context for the modeling operation, log the one or more user inputs, generate a predictive model based on one or more model parameters defined during the modeling operation” [¶0007]) and (ii) additional user inputs provided in response to the recommendations (“As the relevant knowledge base is narrowed, the system can make specific recommendations of likely next steps based on their current actions. In addition, the system can identify when the user's next actions are different based on the knowledge base and highlight those occurrences to the user. As the user continues to act within the system, the knowledge base is continuously updated with new information.” [¶0123]); and 
computer readable program code configured to display, within a model view of the collaborative deep learning model authoring tool, an implementation of the deep learning model having the identified parameters (“The authoring tool 102 includes a model development interface 110. The model development interface 110 provides a user interface that enables an author to select particular defining parameters for that model. These parameters may include, but are not limited to, the particular asset, component, or sub-component being modeled, the data features ingested by the predictive model, any preprocessing/data cleaning steps to perform on those features, the analytic applied to the data features to generate a result, specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model, maximum order for a regression model), and training and testing data sets used for statistical and/or machine learning processes for developing the model… Upon selecting the parameters for the model within the model development interface 110, those parameters may be received by a model generation component 114 and used to generate a corresponding predictive model.” [¶0053 - ¶0054]).
Although Gustafson teaches the modeling knowledge can be received by multiple users and organizations, the reference fails to go into details of wherein at least a portion of the plurality of user inputs are provided from one user and wherein at least another portion of the plurality of user inputs are provided from another user and wherein the plurality of user inputs comprise conflicting inputs from different users regarding at least one aspect of the deep learning model; and 
wherein the identifying comprises providing a consensus view within the collaborative deep learning model authoring tool indicating the at least one aspect having the conflicting inputs and resolving the conflicting inputs via the consensus view;
Phillipps teaches wherein at least a portion of the plurality of user inputs are provided from one user and wherein at least another portion of the plurality of user inputs are provided from another user (“In certain embodiments, the input module 202 is configured to receive user input from multiple users (e.g., clients 104) identifying values for one or more machine learning parameters for one or more predictive programs, such as the machine learning ensembles described below.” [¶0094]) and wherein the plurality of user inputs comprise conflicting inputs from different users regarding at least one aspect of the deep learning model (“In one embodiment, the collaboration module 216 is configured to determine an impact on one or more machine learning results based on different user inputs received from different users, for multiple machine learning ensembles 222a-b or other different predictive programs. For example, the input module 202 may be configured to receive different user input from different users identifying different values for different machine learning parameters.” [¶0111; Different values for different parameters would be equivalent to conflicting inputs.]); and 
wherein the identifying comprises providing a consensus view within the collaborative deep learning model authoring tool indicating the at least one aspect having the conflicting inputs and resolving the conflicting inputs via the consensus view (“The collaboration module 216 may be configured to determine an impact on machine learning results from one or more machine learning ensembles 222a-c or other predictive programs based on an identified value for a machine learning parameter. Different users may provide user input identifying values for different predictive programs such as different machine learning ensembles 222. For example, users from different corporate units or departments may each manipulate or adjust machine learning parameters for a machine learning ensemble 222 or other predictive program for their respective unit or department. The display module 204 may be configured to display the impact on the machine learning results on a shared display 110 for multiple users, to display machine learning results for different machine learning ensembles 222a-c or other predictive programs on different displays 110A-B for multiple users, or the like.” [¶0112; Adjusting parameters would correspond to resolving conflicting inputs.]);
Gustafson and Phillipps both disclose methods to develop machine learning models from user inputs and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Gustafson by allowing different users to provide inputs and modify the parameters of the machine learning model on a collaborative display as taught by Phillipps. One would have been motivated to make this modification to allow users to modify and change model parameters to create machine learning models that would be beneficial for the user. [¶0003-0004, Phillipps]
However Gustafson/Phillipps fails to explicitly teach wherein the resolving comprises receiving, within a consensus gathering view of the consensus view, votes from different users for one of a plurality of values for the at least one aspect, wherein each of the values corresponds to one of the conflicting inputs
	Lewbel teaches wherein the resolving comprises receiving, within a consensus gathering view of the consensus view, votes from different users for one of a plurality of values for the at least one aspect, wherein each of the values corresponds to one of the conflicting inputs (“The Detailed Description discloses aspects of a system that provides a computationally efficient interface for the collaborative modification of content. As discussed briefly above, the disclosed system can collect and process user preferences regarding content that is shared in a collaborative workspace. By the use of an input gesture, individual users of a multi-user session can indicate a selection of content of a file and provide a vote indicating that they favor (“up-vote”) or disfavor (“down-vote”) the selected content. The system can collect and analyze the votes from each user. The system can then modify the contents of the file based on the votes.” [¶0032; the collaborative workspace would correspond to a consensus gathering view.])
Gustafson, Phillipps and Lewbel all disclose methods in collaborative workspaces and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. Lewbel discloses a system to collect user preferences shared in a collaborative workspace to select high priority content. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s/Phillipps’ teachings in order to gather user preferences in a collaborative workspace and vote on conflicting aspects as taught by Lewbel. One would have been motivated to make this modification in order to reduce the need for users to manually edit content and coordinate editing efforts. [¶0033, Lewbel]

Regarding claim 14, Gustafson/Phillipps/Lewbel teaches The computer program product of claim 12, wherein the resolving comprises selecting the value for the at least one aspect having the highest total number of user votes (“The server computer 106 can then analyze the votes 114 to determine a priority for each portion of the content 110 that was voted on. In the example shown in FIG. 1B, for instance, the first portion of the content 110 (i.e. product 1) received three down-votes and two up-votes. The second portion of the content 110 (i.e. product 2) received five down-votes and two up-votes. The third portion of the content 110 (i.e. product 3) received three down-votes and five up-votes. In this example, the third portion of the content 110 has the highest priority, the first portion of the content 110 has the second highest priority, and the second portion of the content 110 has the lowest priority.” [¶0050]) and
displaying the votes in the consensus view of the collaborative deep learning model authoring tool (“Turning now to FIGS. 4A AND 4B, an illustrative user interface for associating weights with votes 114 provided by different users 102 will be described. As discussed briefly above, the server computer 106 applies weights to the votes 114 received from the users 102 in a multi-user sharing session prior to determining the priority for a portion of the content 110 in some configurations” [¶0080])
Gustafson, Phillipps and Lewbel all disclose methods in collaborative workspaces and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. Lewbel discloses a system to collect user preferences shared in a collaborative workspace to select high priority content. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s/Phillipps’ teachings in order to gather user preferences in a collaborative workspace and vote on conflicting aspects as taught by Lewbel. One would have been motivated to make this modification in order to reduce the need for users to manually edit content and coordinate editing efforts. [¶0033, Lewbel]

Regarding claim 15, Gustafson/Phillipps/Lewbel teaches The computer program product of claim 12, where Gustafson further teaches comprising (i) receiving, within a context view of the collaborative deep learning model authoring tool (“To populate the knowledge display interface 116, the system employs a model development context analyzer 104. The model development context analyzer 104 receives modeling context information, derives modeling knowledge from the model context information, and generates an interface for viewing or accessing that knowledge.” [¶0057]), user inputs modifying a parameter of the deep learning model (“As an example, the curated results may be presented as initial parameters or suggested interface selections within an authoring interface, such that the curated results indicate the defaults or initial selections allowing the user to select those options or to change the selected options to other values.” [¶0134]), and (ii) modifying, within the model view, the deep learning model based upon the modified parameter (“Alternatively, in other embodiments the curated results may be presented to the user for consideration in a separate window for informational purposes, displayed in a knowledge graph as described above with respect to FIGS. 8A-8C” [¶0134]), the deep learning model based upon the modified parameter (“The system 100 advantageously provides for improved predictive model authoring capabilities by programmatically determining model parameters during a modeling operation based on context information related to the modeling operation and the similarity of that context information to previous modeling operations. The context information may be employed to determine relevant elements in a set of derived modeling knowledge, such that model parameters associated with those relevant elements are suggested or selected during a new modeling operation.” [¶0047; See further: As used herein, the term “modeling operation” is understood to refer to an act of interacting with an authoring tool IDE to generate, define, edit, delete, refine, or copy a predictive model or the definition thereof.” [¶0037]).

Regarding claim 18, Gustafson/Phillipps/Lewbel teaches The computer program product of claim 12, where Gustafson further teaches comprising executing, in a deployment view of the collaborative deep learning model authoring tool, the deep learning model having the identified parameters (“At action 906, the modeling operation is completed. Completion of the modeling operation may include, for example, generating and storing a predictive model having parameters as defined with the authoring tool. Completion of the modeling operation may also include editing an existing model, linking a model to a new asset, or various other actions as implemented by the authoring system. In some embodiments, completion of the modeling operation triggers compilation of various libraries and code defined through the modeling parameters entered into the authoring tool. Upon compilation, the model may be uploaded to a model execution platform (e.g., the model execution platform 106 as described with respect to FIG. 1) to begin execution, ingestion of data, and output of results.” [¶0114]).

Claims 6, 7, 9, 10, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson in view Phillipps and Lewbel and further in view of Broll et al. ("DeepForge: An Open Source, Collaborative Environment for Reproducible Deep Learning" cited by Applicant in the IDS filed 12/05/2018, hereinafter "Broll").

Regarding claim 6, Gustafson/Phillipps/Lewbel teaches The method of claim 1, where Gustafson further teaches wherein the deep learning model comprises a plurality of layers (“the analytic applied to the data features to generate a result, specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model, maximum order for a regression model” ¶0053]); 
However Gustafson/Phillipps/Lewbel fails to explicitly teach and wherein at least one of the recommendations comprises recommending a layer type and sequence of the layer type.
Broll teaches and wherein at least one of the recommendations comprises recommending a layer type and sequence of the layer type (“As DeepForge focuses on training (deep) neural networks, it also utilizes two additional concepts: Architectures and Layers. As expected, an architecture represents a neural network architecture while a layer represents a neural network layer. The layers are connected in a directed acyclic graph forming the architecture. Similar to operations, layers can have attributes which are set at design time. Unlike operation attributes, layer attributes can also be set to another layer or sequence of layers.” [pg. 3, § 2. Core Concepts, ¶5; See further, “Figure 4 shows a section of the VGG architecture used in the pipeline. In this section, there are four layers shown: SpatialMaxPooling, View, Dropout and Linear. These layers are all provided in the neural network package provided by Torch.” [pg. 5, §4 Example ¶5]]).
Gustafson, Phillipps, Lewbel, and Broll all disclose methods in collaborative workspaces and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. Lewbel discloses a system to collect user preferences shared in a collaborative workspace to select high priority content. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s/Phillipps’/Lewbel’s teachings by recommending a layer type and sequence of the layer type as taught by Broll. One would have been motivated to make this modification in order to allow users to develop neural network models with more flexibility and higher performance. [pg. 1, § 1. Introduction, ¶2, Broll]

Regarding claim 7, Gustafson/Phillipps/Lewbel teaches The method of claim 1, however fails to explicitly teach comprising receiving, in a function view of the collaborative deep learning model authoring tool, a custom parameter for the deep learning model.
Broll teaches comprising receiving, in a function view of the collaborative deep learning model authoring tool, a custom parameter for the deep learning model (“Torch provides an extensible layer based neural network library which supports a simple interface for creating custom layer definitions. This extensibility, flexibility and high performance makes Torch a valuable tool for developing neural network models including prototyping new neural network layers.” [pg. 1, Introduction, ¶2; Examiner is interpreting custom layer definitions to be equivalent to a custom parameter.).
Gustafson, Phillipps, Lewbel, and Broll all disclose methods in collaborative workspaces and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. Lewbel discloses a system to collect user preferences shared in a collaborative workspace to select high priority content. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s/Phillipps’/Lewbel’s teachings by recommending a layer type and sequence of the layer type as taught by Broll. One would have been motivated to make this modification in order to allow users to develop neural network models with more flexibility and higher performance. [pg. 1, § 1. Introduction, ¶2, Broll]

Regarding claim 9, Gustafson/Phillipps/Lewbel teaches The method of claim 8, however fails to explicitly teach comprising receiving, in the deployment view, a selection of a layer of the deep learning model.
Broll teaches comprising receiving, in the deployment view, a selection of a layer of the deep learning model (“Figure 4 shows a section of the VGG architecture used in the pipeline. In this section, there are four layers shown: SpatialMaxPooling, View, Dropout and Linear. These layers are all provided in the neural network package provided by Torch. In Figure 4, the linear layer is selected and is showing its configurable attributes: inputSize, outputSize and bias. This particular linear layer has 512 input neurons and output neurons with no bias. As the linear layer is provided by the neural network package, the implementation of this layer is not editable; visually, this is represented by the disabling of the button in the top right of the layer. When a custom layer is selected, the icon in the top right is light blue (similar to the selected operations) and allows the user to edit the Torch implementation of the layer or operation.” [pg. 5, § 4 Example, ¶5]).
Gustafson, Phillipps, Lewbel, and Broll all disclose methods in collaborative workspaces and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. Lewbel discloses a system to collect user preferences shared in a collaborative workspace to select high priority content. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s/Phillipps’/Lewbel’s teachings by recommending a layer type and sequence of the layer type as taught by Broll. One would have been motivated to make this modification in order to allow users to develop neural network models with more flexibility and higher performance. [pg. 1, § 1. Introduction, ¶2, Broll]

Regarding claim 10, Gustafson/Phillipps/Lewbel/Broll teaches The method of claim 9, where Broll further teaches comprising displaying, in a context view of the collaborative deep learning model authoring tool, the parameters of the selected layer (“Figure 4 shows a section of the VGG architecture used in the pipeline. In this section, there are four layers shown: SpatialMaxPooling, View, Dropout and Linear. These layers are all provided in the neural network package provided by Torch. In Figure 4, the linear layer is selected and is showing its configurable attributes: inputSize, outputSize and bias.” [pg. 5, § 4 Example, ¶5])
Gustafson, Phillipps, Lewbel, and Broll all disclose methods in collaborative workspaces and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. Lewbel discloses a system to collect user preferences shared in a collaborative workspace to select high priority content. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s/Phillipps’/Lewbel’s teachings by recommending a layer type and sequence of the layer type as taught by Broll. One would have been motivated to make this modification in order to allow users to develop neural network models with more flexibility and higher performance. [pg. 1, § 1. Introduction, ¶2, Broll]

Regarding claim 16, Gustafson/Phillipps/Lewbel teaches The computer program product of claim 12, where Gustafson further teaches wherein the deep learning model comprises a plurality of layers (“the analytic applied to the data features to generate a result, specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model, maximum order for a regression model” ¶0053]); 
However Gustafson/Phillipps/Lewbel fails to explicitly teach and wherein at least one of the recommendations comprises recommending a layer type and sequence of the layer type.
Broll teaches and wherein at least one of the recommendations comprises recommending a layer type and sequence of the layer type (“As DeepForge focuses on training (deep) neural networks, it also utilizes two additional concepts: Architectures and Layers. As expected, an architecture represents a neural network architecture while a layer represents a neural network layer. The layers are connected in a directed acyclic graph forming the architecture. Similar to operations, layers can have attributes which are set at design time. Unlike operation attributes, layer attributes can also be set to another layer or sequence of layers.” [pg. 3, § 2. Core Concepts, ¶5; See further, “Figure 4 shows a section of the VGG architecture used in the pipeline. In this section, there are four layers shown: SpatialMaxPooling, View, Dropout and Linear. These layers are all provided in the neural network package provided by Torch.” [pg. 5, §4 Example ¶5]]).
Gustafson, Phillipps, Lewbel, and Broll all disclose methods in collaborative workspaces and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. Lewbel discloses a system to collect user preferences shared in a collaborative workspace to select high priority content. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s/Phillipps’/Lewbel’s teachings by recommending a layer type and sequence of the layer type as taught by Broll. One would have been motivated to make this modification in order to allow users to develop neural network models with more flexibility and higher performance. [pg. 1, § 1. Introduction, ¶2, Broll]

Regarding claim 17, Gustafson/Phillipps/Lewbel teaches The computer program product of claim 12, however fails to explicitly teach comprising receiving, in a function view of the collaborative deep learning model authoring tool, a custom parameter for the deep learning model.
Broll teaches comprising receiving, in a function view of the collaborative deep learning model authoring tool, a custom parameter for the deep learning model (“Torch provides an extensible layer based neural network library which supports a simple interface for creating custom layer definitions. This extensibility, flexibility and high performance makes Torch a valuable tool for developing neural network models including prototyping new neural network layers.” [pg. 1, Introduction, ¶2; Examiner is interpreting custom layer definitions to be equivalent to a custom parameter.).
Gustafson, Phillipps, Lewbel, and Broll all disclose methods in collaborative workspaces and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. Lewbel discloses a system to collect user preferences shared in a collaborative workspace to select high priority content. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s/Phillipps’/Lewbel’s teachings by recommending a layer type and sequence of the layer type as taught by Broll. One would have been motivated to make this modification in order to allow users to develop neural network models with more flexibility and higher performance. [pg. 1, § 1. Introduction, ¶2, Broll]

Regarding claim 19, Gustafson/Phillipps/Lewbel teaches The computer program product of claim 18, however fails to explicitly teach comprising receiving, in the deployment view, a selection of a layer of the deep learning model; and displaying, in a context view of the collaborative deep learning model authoring tool, the parameters of the selected layer.
Broll teaches comprising receiving, in the deployment view, a selection of a layer of the deep learning model (“Figure 4 shows a section of the VGG architecture used in the pipeline. In this section, there are four layers shown: SpatialMaxPooling, View, Dropout and Linear. These layers are all provided in the neural network package provided by Torch. In Figure 4, the linear layer is selected and is showing its configurable attributes: inputSize, outputSize and bias. This particular linear layer has 512 input neurons and output neurons with no bias. As the linear layer is provided by the neural network package, the implementation of this layer is not editable; visually, this is represented by the disabling of the button in the top right of the layer. When a custom layer is selected, the icon in the top right is light blue (similar to the selected operations) and allows the user to edit the Torch implementation of the layer or operation.” [pg. 5, § 4 Example, ¶5]); and 
displaying, in a context view of the collaborative deep learning model authoring tool, the parameters of the selected layer (“Figure 4 shows a section of the VGG architecture used in the pipeline. In this section, there are four layers shown: SpatialMaxPooling, View, Dropout and Linear. These layers are all provided in the neural network package provided by Torch. In Figure 4, the linear layer is selected and is showing its configurable attributes: inputSize, outputSize and bias.” [pg. 5, § 4 Example, ¶5])
Gustafson, Phillipps, Lewbel, and Broll all disclose methods in collaborative workspaces and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. Lewbel discloses a system to collect user preferences shared in a collaborative workspace to select high priority content. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s/Phillipps’/Lewbel’s teachings by recommending a layer type and sequence of the layer type as taught by Broll. One would have been motivated to make this modification in order to allow users to develop neural network models with more flexibility and higher performance. [pg. 1, § 1. Introduction, ¶2, Broll]

Regarding claim 20, Gustafson teaches A method, comprising: 
providing, at a collaborative deep learning model authoring tool (“It is contemplated that the model development context analyzer 104 may function to receive data from multiple authoring tools 102 such that modeling knowledge can be derived from multiple authoring tool interactions across users and organizations.” [¶0049; See further [¶0053] discloses “deep learning neural network model”]), a dialog window (FIG. 7) that (i) receives user inputs discussing deep learning model aspects (“The authoring tool 102 includes a model development interface 110. The model development interface 110 provides a user interface that enables an author to select particular defining parameters for that model.” [¶0053; defining parameters would correspond to aspects of a deep learning model.]) and (ii) provides recommendations from the collaborative deep learning model authoring tool (“Given the current context data (asset type, dataset characteristics, etc.) the process may recommend next steps (e.g., selecting inputs and output, selecting a technique and parameters). As the user performs these actions, the additional context data may be used to further down-select the recommended next steps. For example, if the user selects ‘Regression’ as the modeling technique, then the next recommended steps will be targeted to the new context, including choosing regression-specific parameters such as the polynomial order. As the relevant knowledge base is narrowed, the system can make specific recommendations of likely next steps based on their current actions.” [¶0123]); 
indicating (i) a conflicting aspect identified as an aspect where more than one user selected a different aspect (“The context analysis component 118 populates the authoring data repository with the model authoring task data 125. The model authoring task data 125 may include records that, together, indicate the series of tasks and associated task attributes performed by some/all users accessing one or more of the authoring tools 102. A modeling knowledge extractor 126 may analyze the model authoring task data 125 derived by the context analysis component 118 to derive knowledge about the modeling process. This derived modeling knowledge 127 includes data that indicates relationships and correlations across model authoring operations. For example, the derived modeling knowledge 127 may result from the identification of correlations between particular features for particular asset types (e.g., most engine models receive a combustor temperature input value), particular models that are frequently used by users with certain roles (e.g., most data scientist users from aviation companies create engine models having certain input features), particular analytic types used for particular asset types (e.g., most wind turbine optimization models employ a recurrent neural network analytic type), and the like.” [¶0060]) and (ii) the aspect selected for implementation within the deep learning model based upon that aspect having the most user selections (“The at least one record may include a plurality of records and processing the at least one record further may include determining a first frequency of a first particular model parameter among the plurality of records, and selecting the first particular model parameter as the at least one suggested model parameter based at least in part on the frequency. Processing the at least one record may include determining a second frequency of a second particular model parameter among the plurality of records, and determining that the first frequency is greater than the second frequency, wherein the first particular model parameter is selected as the suggested model parameter based at least in part on the first frequency being greater than the second frequency.” [¶0012]); and 
providing, at the collaborative deep learning model authoring tool, a deployment view that displays an execution of the deep learning model displayed in the model view (“At action 906, the modeling operation is completed. Completion of the modeling operation may include, for example, generating and storing a predictive model having parameters as defined with the authoring tool. Completion of the modeling operation may also include editing an existing model, linking a model to a new asset, or various other actions as implemented by the authoring system. In some embodiments, completion of the modeling operation triggers compilation of various libraries and code defined through the modeling parameters entered into the authoring tool. Upon compilation, the model may be uploaded to a model execution platform (e.g., the model execution platform 106 as described with respect to FIG. 1) to begin execution, ingestion of data, and output of results.” [¶0114]).
Although Gustafson teaches the modeling knowledge can be received by multiple users and organizations, the reference fails to go into details of wherein at least a portion of the user inputs are provided from one user and wherein at least another portion of the user inputs are provided from another user and wherein the user inputs comprise conflicting inputs from different users regarding at least one of the deep learning model aspects;
providing, at the collaborative deep learning model authoring tool, a consensus view providing, at the collaborative deep learning model authoring tool, a model view displaying layers of the deep learning model based upon (i) aspects selected by the users in the dialog window and (ii) the aspect selected for implementation in the consensus view
Phillipps teaches wherein at least a portion of the user inputs are provided from one user and wherein at least another portion of the user inputs are provided from another user (“In certain embodiments, the input module 202 is configured to receive user input from multiple users (e.g., clients 104) identifying values for one or more machine learning parameters for one or more predictive programs, such as the machine learning ensembles described below.” [¶0094]) and wherein the user inputs comprise conflicting inputs from different users regarding at least one of the deep learning model aspects (“In one embodiment, the collaboration module 216 is configured to determine an impact on one or more machine learning results based on different user inputs received from different users, for multiple machine learning ensembles 222a-b or other different predictive programs. For example, the input module 202 may be configured to receive different user input from different users identifying different values for different machine learning parameters.” [¶0111; Different values for different parameters would be equivalent to conflicting inputs.]);
Gustafson and Phillipps both disclose methods to develop machine learning models from user inputs and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Gustafson by allowing different users to provide inputs and modify the parameters of the machine learning model on a collaborative display as taught by Phillipps. One would have been motivated to make this modification to allow users to modify and change model parameters to create machine learning models that would be beneficial for the user. [¶0003-0004, Phillipps]
Gustafson/Phillipps fails to explicitly teach providing, at the collaborative deep learning model authoring tool, a consensus view providing, at the collaborative deep learning model authoring tool, a model view displaying layers of the deep learning model based upon (i) aspects selected by the users in the dialog window and (ii) the aspect selected for implementation in the consensus view
Broll teaches providing, at the collaborative deep learning model authoring tool, a consensus view (“DeepForge provides a number of features promoting collaboration. Google Docs-style real-time collaborative editing allows users to simultaneously work together on a project. Version control is deeply integrated into DeepForge and user actions are automatically committed. This allows users to not only see the recent changes made by collaborators but also enables them to leverage branches to manage collaboration in large projects.” [pg. 3, § 3.2 Rapid Development, ¶2; Examiner is interpreting “Google Docs-style” collaborative editing to be equivalent to displaying the selections in a consensus view.])
providing, at the collaborative deep learning model authoring tool, a model view displaying layers of the deep learning model (pg. 5, Figure 4.) based upon (i) aspects selected by the users in the dialog window (“Figure 4 shows a section of the VGG architecture used in the pipeline. In this section, there are four layers shown: SpatialMaxPooling, View, Dropout and Linear. These layers are all provided in the neural network package provided by Torch. In Figure 4, the linear layer is selected and is showing its configurable attributes: inputSize, outputSize and bias. This particular linear layer has 512 input neurons and output neurons with no bias. As the linear layer is provided by the neural network package, the implementation of this layer is not editable; visually, this is represented by the disabling of the button in the top right of the layer. When a custom layer is selected, the icon in the top right is light blue (similar to the selected operations) and allows the user to edit the Torch implementation of the layer or operation.” [pg. 5, § 4 Example, ¶5]) and (ii) the aspect selected for implementation in the consensus view (“This enables DeepForge to leverage the strengths of MIC, such as enforcing semantics of the domain and easily generating artifacts of different formats from the models, while also facilitating the development of other modern features including real-time collaborative editing and a deeply integrated version control system. DeepForge provides a hybrid textual-visual development environment for developing deep learning models. This allows users to leverage the strengths of a domain specific modeling environment when working at high levels of abstraction, such as designing pipelines, and utilize the precision of a textual programming environment when working at low levels of abstractions, such as implementing custom operations.” [pg. 3, § 3.1 Development Simplification, ¶1])
Gustafson, Phillipps, and Broll are all in the same field of endeavor of developing deep learning models and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. Broll discloses a collaborative deep learning environment for producing deep learning models. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s/Phillipps’ teachings with the collaborative interface for users as taught by Broll. One would have been motivated to make this modification in order to simplify a user’s experience and promote rapid development of a machine learning model. [pg. 4, § 3.2 Rapid Development, Broll]
However Gustafson/Phillipps/Broll fails to explicitly teach wherein the consensus view comprises a consensus gathering view, wherein the user selections are provided within the consensus gathering view;
Lewbel teaches wherein the consensus view comprises a consensus gathering view, wherein the user selections are provided within the consensus gathering view (“The Detailed Description discloses aspects of a system that provides a computationally efficient interface for the collaborative modification of content. As discussed briefly above, the disclosed system can collect and process user preferences regarding content that is shared in a collaborative workspace. By the use of an input gesture, individual users of a multi-user session can indicate a selection of content of a file and provide a vote indicating that they favor (“up-vote”) or disfavor (“down-vote”) the selected content. The system can collect and analyze the votes from each user. The system can then modify the contents of the file based on the votes.” [¶0032; the collaborative workspace would correspond to a consensus gathering view.])
Gustafson, Phillipps, Broll and Lewbel all disclose methods in collaborative workspaces and thus are analogous. Gustafson discloses a system for authoring and executing predictive deep learning models. Phillipps discloses a system to make machine learning ensembles to output results. Broll discloses a collaborative deep learning environment for producing deep learning models. Lewbel discloses a system to collect user preferences shared in a collaborative workspace to select high priority content. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gustafson’s/Phillipps’/Broll’s teachings in order to gather user preferences in a collaborative workspace and vote on conflicting aspects as taught by Lewbel. One would have been motivated to make this modification in order to reduce the need for users to manually edit content and coordinate editing efforts. [¶0033, Lewbel]

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. § 103 Rejections:
Applicant’s arguments regarding the previously cited prior art failing to teach the newly amended limitations have been considered but are moot because the newly amended limitations are now taught by the newly presented art of Lewbel. Please see the updated 103 rejection above. 

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122